Citation Nr: 1618391	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-40 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for restless leg syndrome, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously before the Board in December 2013, July 2014, and June 2015, when it was remanded for further development.


FINDING OF FACT

The Veteran's current restless leg syndrome is not the result of an injury or disease in service, to include the residuals of a right shin shell fragment wound and presumed exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for entitlement to service connection for restless leg syndrome have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); In this case, VA sent a letter to the Veteran in February 2011 that fulfilled the VCAA notice requirements.  

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided an examination in January 2014, with addenda in 2014 and 2015.  The January 2014 examiner reviewed the claims file and considered an accurate history regarding the claimed disability.  When the examination report is viewed in conjunction with the August 2014 and December 2105 addenda, it provides the requisite information to make an informed decision on the Veteran's service connection claim.  The Veteran has not requested a hearing regarding his claim.

There has also been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  This matter was initially remanded in December 2013 to schedule a VA examination.  As previously noted, VA provided an initial examination in January 2014.  In July 2014, the Board remanded this matter for the second time to obtain an addendum to the initial examination report with a nexus opinion addressing direct service connection for restless leg syndrome.  In August 2014, the examiner provided an opinion that indicates the Veteran's current restless leg syndrome is not likely the result of an in-service right shin shell fragment wound, but an opinion addressing herbicide exposure was not provided.  In June 2015, the Board remanded this matter for the third time to obtain an addendum addressing direct service connection for restless leg syndrome due to herbicide exposure.  The examiner provided the requested addendum in December 2015.  The July 2014 and December 2015 remands also directed the Agency of Original of Jurisdiction (AOJ) to obtain outstanding treatment records, which have now been associated with the claims file.  Thus, the AOJ has completed the development requested by the Board.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

Analysis

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  If a claimant was exposed to an herbicide agent during active military, naval, or air service, certain diseases enumerated in 38 C.F.R. § 3.309(e) are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran has been diagnosed as having restless leg syndrome.  Although he has reported "neuropathy" affecting the bilateral lower extremities, treatment records and examination reports confirm his condition is consistent with a diagnosis of restless leg syndrome, as electrodiagnostic findings have not shown abnormalities that are consistent with peripheral polyneuropathy.  Thus, there is evidence of current disability, diagnosed as restless leg syndrome.  He claims this disability is the result of herbicide exposure during his service in the Republic of Vietnam.  

Service connection for restless leg syndrome cannot be established under 38 C.F.R. § 3.307 because the condition is not listed in 38 C.F.R. § 3.309(e) as a disease that VA has deemed to be associated with herbicide exposure.  However, the presumptive provisions related to herbicide exposure are not intended to limit service connection on a direct basis when the evidence establishes a nexus between a current disability and herbicide exposure in service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

In this case, the evidence fails to establish a nexus between an in-service disease or injury and restless leg syndrome.  In December 2015, a VA examiner provided an opinion that it is not likely the Veteran's restless leg syndrome is the result of herbicide exposure in service.  The examiner explained there is no medical literature that supports an association between restless leg syndrome and herbicide exposure.  The examiner further explained restless leg syndrome is primarily an idiopathic condition without any known cause.  The examiner had previously provided an opinion in August 2014 that it is not likely the Veteran's restless syndrome is the result of an in-service shell fragment wound to the right shin based upon the same rationale.

While the Veteran is competent to report observable symptoms of restless leg syndrome, such as numbness, tingling, and pain, he does not possess the requisite skill or training to address more complex medical questions such as etiology or causation for the condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no medical evidence that links restless leg syndrome to herbicide exposure in service.  A conclusory generalized lay statement that event or illness in service caused a complex condition, such as restless leg syndrome, is insufficient to establish medical etiology or a nexus to service.  See Waters v. Shinseki, 601 F.3d 1274 (2010).  As previously noted, the expert evidence in this case indicates restless leg syndrome is a condition which medical professionals have generally been unable to attribute to a specific cause.  Specifically, the medical professionals have noted that there is no medical evidence that links restless syndrome to service.

Ultimately, the preponderance of evidence is against a finding that the Veteran has restless leg syndrome as a result of an in-service injury or disease, to include the residuals of a right shin shell fragment wound and presumed exposure to herbicides.  Thus, the benefit-of-the-doubt doctrine does not apply, and the Veteran's claim for service connection for restless leg syndrome must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for restless leg syndrome is denied.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


